DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 1A, 1B, 2, 3) in the reply filed on March 15th, 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed June 18th, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The non-patent literature document of the “Extended European Search Report” has not been filed.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“W1” and “116Y” in Fig. 4.
“214B”, “214X”, and “216Y” in Fig. 5.
“311”, “312”, “314D”, “314X’, and “316Y” in Fig. 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
Line 15 of claim 1 should contain “at” between “of the ball” and “the outer axial end”.
Line 3 of claim 13 should contain punctuation, such as a semi-colon between “pull-out collar” and “the abutment surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “the shoulder of the outer race" in line 2 and “the abutment surface” in line 2.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, the Examiner has interpreted the claim to read “wherein the axial restraint system comprises a[[the]] shoulder of the outer race axially retaining an[[the]] 
Claim 14 recites the limitation “the shoulder” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted the claim to read “wherein the axial restraint system comprises a[[the]] shoulder of the outer race axially retaining the first axial end of the anti pull-out collar”.
Claim 16 recites the limitation “the shoulder” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted this limitation as being “a shoulder of the outer race”, to stay consistent with the limitation presented in the rest of the claims, and for claim 16 to read “installed in a housing and wherein a[[the]] shoulder of the outer race faces axially toward an axial face of the housing”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gräber et al (US 2018/0163775; hereinafter Gräber). 
Regarding claim 1, Gräber discloses a ball joint comprising: 
an outer race (7 Fig. 1-2, 4-7) having an exterior surface extending from an outer axial end to an inner axial end thereof (it can be seen in Annotated Fig. 1 below that the outer race has an exterior surface extending from the outer axial end to an inner axial end), and having an interior area defined by a spherical inner surface (it can be seen there is an interior area having a spherical inner surface shaped to fit a ball end of a ball stud in), the interior area having an opening proximate the outer axial end (it can be seen there is an opening proximate the outer axial end in which the stud member of a ball stud extends through); 
an inner member comprising a spherical ball (10 Fig. 1, 4, 6) having a stem extending therefrom (11 Fig. 1, 4, 6) , the ball having a spherical outer surface (it can be seen the ball has a spherical outer surface), the ball being disposed in the interior area with the spherical outer surface engaging the spherical inner surface and the ball being contained therein by the spherical inner surface (it can be seen the ball is disposed in the interior area and the outer surface of the ball engages the inner surface of the outer race and is contained therein), and the stem extending out of the opening (it can be seen the stem extends out of the opening); and 
an anti pull-out collar (12 Fig. 1-7) comprising: 
an annular ring (Fig. 3 shows the anti pull-out collar being an annular ring) having a radially inward facing inside surface extending between a first axial end and a second axial end (it can be seen in Annotated Fig. 2 below that there is an inside surface extending between a first and second axial end); 
the inside surface having a profile complementary in shape to a portion of the exterior surface of the outer race (see Annotated Fig. 2); 
the anti pull-out collar being disposed around the outer race and the entire anti pull-out collar being located beyond a center point P of the ball at the outer axial end of the outer race (it can be seen that the anti pull-out collar is disposed around the outer race and the entire anti pull-out call is located beyond the center point of the ball at the outer axial end of the outer race); and 
the anti pull-out collar having a radial thickness configured to prevent radial expansion of the outer race (it can be seen the anti pull-out collar has a radial thickness and will prevent radial expansion of the outer end of the race).

    PNG
    media_image1.png
    671
    783
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    540
    717
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 2, Gräber discloses wherein the profile is defined by a first section (see Annotated Fig. 3 below) having a first inside diameter (see Annotated Fig. 4 below) and a second section (see Annotated Fig. 3) having a second inside diameter (see Annotated Fig. 4) that is less than the first inside diameter (it can be seen in Annotated Fig. 4 that the second inside diameter is less than the first inside diameter) and an axial facing abutment surface extending between the first section and the second section (see Annotated Fig. 5 below).  

    PNG
    media_image3.png
    544
    600
    media_image3.png
    Greyscale

Annotated Figure 3

    PNG
    media_image4.png
    648
    740
    media_image4.png
    Greyscale

Annotated Figure 4

    PNG
    media_image5.png
    564
    667
    media_image5.png
    Greyscale

Annotated Figure 5
Regarding claim 3, Gräber discloses wherein at least one of the first inside diameter and the second inside diameter have an interference fit on the exterior surface of the outer race (it can be seen in Annotated Fig. 4 that the first inside diameter has an interference fit on the exterior surface of the outer race).
Regarding claim 4, Gräber discloses wherein the anti-pull out collar comprises a metallic material (the locking ring consists of metal, for example, steel [0016]) that is heat treated to obtain a predetermined stiffness and fatigue resistance (the anti pull-out collar is capable of obtaining a predetermined stiffness and fatigue resistance through processes other than heat treating; “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Regarding claim 5, Gräber discloses wherein the profile comprises a retention feature configured to retain the anti pull-out collar on the exterior surface of the outer race (being that the abutment surface of the anti pull-out collar is engaged with the exterior surface of the outer race, the abutment surface acts as a retention feature in that it assist in retaining the ball within the outer race).
Regarding claim 6, Gräber discloses wherein the anti pull-out collar comprises a torque stabilization feature configured to maintain operating torque of the ball joint within a predetermined range (being that the abutment surface of the anti pull-out collar is engaged with the exterior surface of the outer race, the abutment surface acts as a torque stabilization feature in that it will assist in retaining the ball within the outer race, which would assist in maintaining the operating torque of the ball joint within a predetermined range).
Regarding claim 7, Gräber discloses wherein the outer race comprises a shoulder which engages the abutment surface (see Annotated Fig. 6 below).

    PNG
    media_image6.png
    597
    627
    media_image6.png
    Greyscale

Annotated Figure 6
Regarding claim 8, Gräber discloses wherein the ball joint is installed in a receiving area of a bearing housing (the bearing housing is 2 in Fig. 1, 2, 6; it can be seen that the outer race, inner member, and anti pull-out collar of the ball joint are installed in a receiving area of a bearing housing) and wherein the second axial end of the anti pull-out collar engages an axial face of the housing (see Annotated Fig. 7 below).

    PNG
    media_image7.png
    548
    587
    media_image7.png
    Greyscale

Annotated Figure 7
Regarding claim 9, Gräber discloses wherein the exterior surface of the outer race comprises a flange extending radially outward from and circumferentially around the exterior surface (see Annotated Fig. 8 below), the flange having a shoulder facing one of: 
axially towards the inner axial end and having an outer circumferential surface;
and
axially towards the outer axial end (it can be seen in Annotated Fig. 6 that the shoulder faces axially towards the outer axial end of the housing; see Annotated Fig. 1 for reference to the outer axial end).

    PNG
    media_image8.png
    548
    637
    media_image8.png
    Greyscale

Annotated Figure 8
Regarding claim 10, Gräber discloses wherein the exterior surface comprises a flange extending radially outward from and circumferentially around the exterior surface proximate the outer axial end (see Annotated Fig. 8), the flange having a shoulder facing axially towards the inner axial end (see Annotated Fig. 9 below) and having an outer circumferential surface (see Annotated Fig. 10 below); and 
wherein a section of the anti pull-out collar is disposed axially between the bearing housing and the flange (it can be seen that a section of the anti pull-out collar is disposed axially between the bearing housing and the flange).

    PNG
    media_image9.png
    694
    836
    media_image9.png
    Greyscale

Annotated Figure 9

    PNG
    media_image10.png
    645
    438
    media_image10.png
    Greyscale

Annotated Figure 10
Regarding claim 11, Gräber discloses wherein at least one of the first inside diameter and the second inside diameter have a threaded connection with the exterior surface of the outer race (it is mentioned in the Abstract that the anti pull-out collar is inserted into an annular space between the outer race and a shoulder of a housing, meaning that during assembly, the anti pull-out collar is able to be placed in position by threading it over the stud member and the outer race, creating a threaded connection with the outer race; see Annotated Fig. 4 depicting the threaded connection of the first inside diameter with the exterior surface).
Regarding claim 12, Gräber discloses wherein the ball joint further comprises an axial restraint system (see claim 13 rejection below).
Regarding claim 13, Gräber discloses wherein the axial restraint system comprises a shoulder of the outer race (see Annotated Fig. 6) axially retaining an abutment surface of the anti pull-out collar (the abutment surface of the anti pull-out collar seen in Annotated Fig. 5, is axially retained by the shoulder of the outer race, in that the shoulder will exert a force on the abutment surface being that they are engaged and in contact with one another, which assists in retaining the abutment surface of the anti pull-out collar within a receiving area of the bearing housing, wherein the anti pull-out collar is retained by the shoulder of the outer race and an inner shoulder, 13 Fig. 1, of the bearing housing) and the abutment surface defined in the profile of the anti pull-out collar (it can be seen that the abutment surface of Annotated Fig. 5 is defined in the profile seen in Annotated Fig. 2) ; the abutment surface facing axially towards the outer axial end of the outer race (see Annotated Fig. 11 below).
Regarding claim 14, Gräber discloses wherein the axial restraint system comprises a shoulder of the outer race axially retaining the first axial end (the shoulder, seen in Annotated Fig. 6, retains the first axial end of the anti pull-out collar within the receiving area of the bearing housing, wherein the anti pull-out collar is retained by way of the shoulder of the outer race and an inner shoulder, 13 Fig. 1, of the bearing housing) of the anti pull-out collar.

    PNG
    media_image11.png
    564
    737
    media_image11.png
    Greyscale

Annotated Figure 11
Regarding claim 15, Gräber discloses wherein the anti pull-out collar is installable over the outer axial end of the outer race (it is mentioned in the Abstract that the anti pull-out collar is inserted into an annular space between the outer race and a shoulder of a housing, meaning that during assembly, the anti pull-out collar is able to be placed in position by installing it over the stud member and then the outer axial end of the outer race).
Regarding claim 16, Gräber discloses wherein the ball joint is installed in a housing (the housing is 2 in Fig. 1, 4, 6) and wherein a shoulder of the outer race faces axially towards an axial face of the housing (it can be seen that the shoulder of the outer race, seen in Annotated Fig. 6, faces axially towards the axial face of the housing, which is seen in Annotated Fig. 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678